IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                          )
                                            )
      v.                                    )            I.D. # 0910017490
                                            )
PARRIS HAMILTON,                            )
                                            )
                    Defendant.              )

                  CORRECTED MEMORANDUM OPINION

           Upon Defendant’s Motion for Postconviction Relief – DENIED
                          Submitted: February 16, 2016
                            Decided: March 1, 2016

    Upon Motion to Withdraw as Counsel for Parris Hamilton – GRANTED
                       Submitted: February 16, 2016
                          Decided: March 1, 2016




Patrick J. Collins, Esquire, Collins & Associates, Wilmington, DE, Attorney for
Defendant.

Maria T. Knoll, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, DE, Attorney for the State of Delaware.




ROCANELLI, J.
I. PROCEDURAL HISTORY

      Police arrested Defendant Parris Hamilton on October 24, 2009. The Grand

Jury indicted Hamilton on January 19, 2010, charging him with two counts of

Murder First Degree (including felony murder), two counts of Attempted Murder

First Degree, two counts of Kidnapping First Degree, Burglary First Degree, and

seven counts of Possession of a Firearm During the Commission of a Felony

(“PFDCF”). These charges stem from injuries and death caused by the shooting of

Hamilton’s ex-girlfriend, Crystal Moody, and her two sons, Tyrone Moody and

Christopher Moody.

      Christopher Koyste, Esquire, entered his appearance.           Greg Johnson,

Esquire, was also appointed to the case several months later. (Together, Mr.

Koyste and Mr. Johnson are “Trial Counsel”). A jury trial began on May 22, 2012

and lasted for eleven days. On June 8, 2012, the jury returned guilty verdicts on all

charges.   On September 7, 2012, this Court sentenced Hamilton to four life

sentences plus fifty-five years at Level V, suspended after fifty-one years.

      Mr. Koyste represented Hamilton on appeal. (With respect to the appeal,

Mr. Koyste is “Appellate Counsel”). The Notice of Appeal was filed on October 7,

2012. In his Opening Brief, Appellate Counsel argued that the testimony of the

State’s expert, Dr. Raskin, included an inaccurate statement of the law.

Specifically, Appellate Counsel argued that Dr. Raskin inaccurately opined that


                                          1
voluntary intoxication precludes an extreme emotional distress (“EED”) defense

and that the Court failed to correct the error with a curative instruction. Appellate

Counsel’s second claim argued that insufficient evidence existed to sustain

Hamilton’s conviction of Burglary First Degree because Hamilton had a privilege

to be in Crystal’s home.

       The Delaware Supreme Court affirmed Hamilton’s convictions and

sentence.1 In its Opinion, the Supreme Court agreed that Dr. Raskin misstated the

law by opining that voluntary intoxication precluded the defense of EED.2 The

Court found any prejudice was cured, however, by actions taken by the trial court –

specifically, provision of a curative instruction and an accurate EED jury

instruction.3 The Court also held that Hamilton had no privilege to be in Crystal’s

home and that sufficient evidence existed to sustain his burglary conviction.4

       On October 3, 2014, Hamilton filed a timely Motion for Postconviction

Relief as a self-represented litigant. The Court issued an order for appointment of

counsel on October 20, 2014 and Patrick J. Collins, Esquire was appointed (“Rule

61 Counsel”).




1
  See Hamilton v. State, 82 A.3d 723, 728 (Del. 2013).
2
  Id. at 727.
3
  Id.
4
  Id. at 728.
                                               2
II. FACTS PRESENTED AT TRIAL SUPPORTING CONVICTION

       For one month in 2009, Hamilton lived with Crystal Moody (“Crystal”) and

her sons, Christopher and Tyrone, in Wilmington, Delaware. Crystal leased the

property solely in her name; however, the cable, internet, and telephone bill were

in Hamilton’s name. During that time, Crystal and Hamilton’s relationship was

rocky partly because of Hamilton’s failure to contribute to the household expenses.

At the end of the month, Crystal insisted that Hamilton move out. Hamilton

willingly moved out, leaving behind several personal items including a Playstation.

       Hamilton tried to reconcile his relationship with Crystal, but she refused

Hamilton’s efforts. On the day of the shootings, Hamilton made several phone

calls to Crystal’s house, asking to come over. Crystal refused his request because

he was drunk. Nonetheless, Hamilton came to Crystal’s house several hours later

and one of Crystal’s sons let Hamilton in the house. Crystal and Tyrone asked

Hamilton to leave multiple times, but Hamilton insisted that he wanted to get his

Playstation first. Christopher went upstairs to get Hamilton’s Playstation. When

Christopher came back downstairs, he saw Hamilton push Crystal down onto the

steps. Hamilton then shot Tyrone, Christopher, and Crystal multiple times each.

Crystal and Christopher survived the shooting; however, Tyrone died from his

injuries.




                                         3
III. CONSIDERATION OF PROCEDURAL BARS

       Superior Court Criminal Rule 61 governs Hamilton’s motion for

postconviction relief. Postconviction relief is a “collateral remedy which provides

an avenue for upsetting judgments that have otherwise become final.”5 To protect

the finality of criminal convictions, the Court must consider the procedural

requirements for relief set out under Rule 61(i) before addressing the merits of the

motion.6

       Rule 61(i)(1) bars a motion for postconviction relief if it is filed more than

one year from the final judgment;7 this bar is not applicable as Hamilton’s first

postconviction motion was timely. Rule 61(i)(2) bars successive postconviction

motions;8 this bar is not applicable as Hamilton has not filed successive

postconviction motions. Rule 61(i)(3) bars relief if the motion includes claims not

asserted in prior proceedings leading to the final judgment unless the movant

shows cause for relief from the procedural default and prejudice from violation of

the movant’s rights.9 This bar will be addressed in the discussion of the claims to

which it applies; however, Hamilton has not presented a colorable claim of a

constitutional violation to warrant application of the exception in Rule 61(i)(3).

The fundamental legality, reliability, integrity and fairness of the proceedings
5
  Flamer v. State, 585 A.2d 736, 745 (Del. 1990).
6
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
7
  Super. Ct. Crim. R. 61(i)(1).
8
  Super. Ct. Crim. R. 61(i)(2).
9
  Super. Ct. Crim. R. 61(i)(3).
                                               4
leading to Hamilton’s conviction and sentencing are sound.                 Moreover, Rule

61(i)(4) bars relief if the motion includes grounds for relief formerly adjudicated in

any proceeding leading to the judgment of conviction, in an appeal, or in a

postconviction proceeding;10 this bar will be addressed in the discussion of the

claims to which it applies.

V. INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS

       A. Standard for Ineffective Assistance of Counsel

       The standard used to evaluate claims of ineffective counsel is the two-prong

test articulated by the United States Supreme Court in Strickland v. Washington,11

as adopted in Delaware.12          The movant must show that (1) trial counsel’s

representation fell below an objective standard of reasonableness; and (2) there is a

reasonable probability that, but for trial counsel’s unprofessional errors, the result

of the proceeding would have been different.13 Failure to prove either prong will

render the claim insufficient.14         Moreover, the Court shall dismiss entirely

conclusory allegations of ineffective counsel.15 The movant must provide concrete




10
   Super. Ct. Crim. R. 61(i)(4).
11
   466 U.S. 668 (1984).
12
   See Albury v. State, 551 A.2d 53 (Del. 1988).
13
   Strickland, 466 U.S. at 687.
14
   Id. at 688; Dawson v. State, 673 A.2d 1186, 1196 (Del. 1996).
15
   Younger, 580 A.2d at 555; Jordan v. State, 1994 WL 466142, at *1 (Del. Aug. 25, 1994).
                                              5
allegations of prejudice, including specifying the nature of the prejudice and the

adverse effects actually suffered.16

      With respect to the first prong—the performance prong—the movant must

overcome the strong presumption that counsel’s conduct was professionally

reasonable.17 To satisfy the performance prong, Hamilton must assert specific

allegations to establish that Trial Counsel acted unreasonably as viewed against

“prevailing professional norms.”18        With respect to the second prong—the

prejudice prong—cumulative error can satisfy the prejudice prong when it

undermines confidence in the verdict.19

      B. Hamilton cannot establish prejudice regarding the State’s
presentation of voluntary intoxication.

      At trial, Hamilton presented a defense of EED, due to ongoing personal

matters and the recent death of his grandmother.           The issue of voluntary

intoxication was an important issue. Both the State and Hamilton presented expert

testimony to support their respective positions on the EED defense and whether it

applied to Hamilton, and both experts submitted reports that included references to




16
   Strickland, 466 U.S. at 692; Dawson, 673 A.2d at 1196.
17
   Strickland, 466 U.S. at 687–88.
18
    Id. at 688; Wright v. State, 671 A.2d 1353, 1356 (Del. 1996) (“Mere allegations of
ineffectiveness will not suffice.”).
19
   See Starling v. State, 2015 WL 8758197, at *14-15 (Del. Dec. 14, 2015).


                                           6
voluntary intoxication.20 Although both expert witnesses were questioned at great

length about voluntary intoxication and whether voluntary intoxication precluded a

defense of EED, the trial judge later instructed the jury that a defendant is not

necessarily precluded from asserting an EED defense by virtue of being voluntarily

intoxicated.21

       This issue was addressed by the Delaware Supreme Court on appeal.

Specifically, Hamilton challenged Dr. Raskin’s statement as presenting a legally

incorrect standard to the jury. The Supreme Court held that Delaware law does not

preclude a finding of EED simply because a defendant was also voluntarily

intoxicated.22 The Supreme Court characterized Dr. Raskin’s conclusion to that

effect as a “misstatement of the law.”23

       Even assuming that Trial Counsel’s failure to challenge the State’s

presentation was deficient performance that satisfied Strickland’s performance

prong, Hamilton cannot establish prejudice. As the Supreme Court ruled, the trial

judge’s curative and final jury instructions ensured Mr. Hamilton’s right to a fair

trial.24 Moreover, because a claim regarding the effect of Dr. Raskin’s legally



20
   Before any experts testified, the trial judge granted Hamilton’s motion to exclude evidence of
Hamilton’s blood alcohol level at the time of the offenses on the grounds that the State could not
establish the necessary chain of custody.
21
   Hamilton, 82 A.3d at 727.
22
   See id. at 726-27.
23
   Id. at 726.
24
   Id. at 726-27.
                                                7
inaccurate opinion has been previously adjudicated, it is procedurally barred by

Rule 61(i)(4).25

VII. DEFENDANT’S OTHER CLAIMS ALSO FAIL BECAUSE THEY ARE
PROCEDURALLY BARRED AND ARE WITHOUT MERIT.

      A. Impartial Jury

          Hamilton argues that he was denied an impartial jury because his initial jury

panel was told via letter that his case was a capital case and, therefore, the jury was

tainted.       Hamilton did not raise this claim on appeal and, therefore, it is

procedurally barred under Rule 61(i)(3) unless Hamilton shows cause for relief

from default and prejudice from violation of Hamilton’s rights.26 Hamilton has not

presented any argument to warrant consideration on the merits of this claim under

the exception in Rule 61(i)(3). Nevertheless, Hamilton’s claim is without merit.

Although the initial panel for Hamilton’s trial was sent a letter on May 15, 2012,

stating that the case was a capital case, that panel was not used for trial. Instead, at

Trial Counsel’s request, Hamilton’s trial was delayed and a new jury panel was

selected on May 17, 2012.

      B. Interview by State Expert without Trial Counsel Present

          Hamilton contends that the trial court abused its discretion when it permitted

the State’s psychiatric expert, Dr. Raskin, to interview Hamilton outside the


25
     See Super. Ct. Crim. R. 61(i)(4).
26
     See Super. Ct. Crim. R. 61(i)(3).
                                             8
presence of Trial Counsel. At an office conference on May 15, 2012, the trial

judge, the State, and Trial Counsel discussed that Dr. Raskin intended to meet with

Hamilton one more time on the eve of trial. The State explained that Dr. Raskin

was meeting with Hamilton right before trial because the defense had provided its

expert report only a mere two months before trial, leaving the State with minimal

time to prepare its own expert. Trial Counsel requested permission to be present

for the meeting; however, when the trial judge asked for authority supporting Trial

Counsel’s request, Trial Counsel had none. The trial judge also expressed that

mental health interviews are best conducted without outside influences, including

counsel. Therefore, the trial judge did not abuse its discretion in denying the

request.

      C. Double Jeopardy

          Hamilton argues that his constitutional rights against double jeopardy were

violated when he was convicted of multiple counts of PFDCF. This claim is

procedurally barred under Rule 61(i)(3) because Hamilton did not assert it in the

previous proceedings and Hamilton has not demonstrated cause for relief or

prejudice to warrant consideration.27




27
     See Super. Ct. Crim. R. 61(i)(3).
                                           9
       Nevertheless, Hamilton misinterprets the protections afforded by the Double

Jeopardy Clause,28 which protects against multiple punishments for the same

offense.29 Section 1447(a) of Title 11 provides that a person “who is in possession

of a firearm during the commission of a felony is guilty of possession of a firearm

during the commission of a felony.”                The Delaware Supreme Court has

consistently held that for each felony a defendant commits while in possession of a

deadly weapon, separate convictions for possession of a deadly weapon are

consistent with the deterrence goals of Section 1447(a) and that such convictions

are supported by the statute’s plain language.30

       Hamilton committed multiple crimes for which he was convicted, including:

the intentional and felonious murder of Tyrone with a firearm, Burglary First

Degree of Crystal’s house with a firearm, Attempted Murder First Degree of

Crystal with a firearm, Attempted Murder First Degree of Christopher with a

firearm, Kidnapping First Degree of Crystal with a firearm, and Kidnapping First

Degree of Christopher with a firearm. Accordingly, Hamilton’s claim that his



28
   See U.S. CONST. amend. V; DE CONST. art. 1, § 8.
29
   See Seward v. State, 723 A.2d 365, 375 (Del. 1999); see also Nance v. State, 903 A.2d 283,
286 (Del. 2006) (providing that The Double Jeopardy Clause protects against: (1) successive
prosecutions; (2) multiple charges under separate statutes; and (3) being charged multiple times
under the same statute).
30
   See Fletcher v. State, 2015 WL 790206, at *2 (Del. Feb. 24, 2015); Nance v. State, 903 A.2d
283, 288 (Del. 2006); Robertson v. State, 630 A.2d 1084, 1093 (Del. 1993); Pauls v. State, 554
A.2d 1125 (Del. 1989).


                                              10
constitutional rights under the Double Jeopardy Clause were violated is

procedurally barred and without merit.

     D. Misconduct at the Office of the Chief Medical Examiner

       Hamilton contends that the State violated its Brady obligations by failing to

disclose that there was misconduct at the Office of the Chief Medical Examiner

(“OCME”). Hamilton argues that if he had information about the misconduct at

the OCME, he could have argued at trial that Tyrone’s death was caused by the

misconduct within the OCME.                Hamilton’s claim is without merit.                The

investigation into the OCME has not yielded evidence of “the planting of false

evidence to wrongly convict criminal defendants.”31 Further, Hamilton cannot

argue that he would have presented an argument that Tyrone’s death was a result

of OCME misconduct where the record evidence demonstrated beyond a

reasonable doubt that Hamilton intentionally murdered Tyrone with a firearm.

Finally, the OCME controversy did not surface until 2014 – approximately two

years after Hamilton’s trial and conviction. Accordingly, there is no evidence that

the State failed to disclose impeachment evidence.32

     E. Evidence of Burglary First Degree

31
   Brown v. State, 108 A.3d 1201, 1202 (Del. 2015).
32
   See Cannon v. State, 127 A.3d 1164, 1168-69 (Del. 2015) (“We have previously held that
because the wrongdoing at the OCME was not known until 2014, incidents not falling within the
relevant time period fail to qualify as Brady violations.”); Hickman v. State, 116 A.3d 1243 (Del.
2015) (Table) (“The alleged misconduct by OCME employees was not revealed until 2014, and
thus did not raise a concern that the State concealed material impeachment evidence, as required
to find a Brady violation, at [defendant’s] trial in 2001.”).
                                               11
        Hamilton argues that there was insufficient evidence against him to be

convicted of Burglary First Degree. On direct appeal, the Delaware Supreme

Court ruled that the State proved all elements of Burglary First Degree beyond a

reasonable doubt.33 Specifically, the Supreme Court provided that under Delaware

law, “a person is guilty of burglary in the first degree when the person knowingly

enters or remains unlawfully in a dwelling at night with intent to commit a crime

therein and is armed or causes physical injury to a person.”34 The Supreme Court

noted that although Hamilton had previously resided in Crystal’s house, he did not

have a license or privilege to be in Crystal’s house on the night of the shootings

and the lawful occupants of the house repeatedly demanded that Hamilton leave.35

Accordingly, this claim is without merit and is procedurally barred under Rule

61(i)(4) because it has been previously adjudicated.

VIII. RULE 61 COUNSEL’S MOTION TO WITHDRAW AS COUNSEL

        Rule 61 Counsel filed a Motion to Withdraw as Counsel pursuant to

Superior Court Criminal Rule 61(e)(6) on the grounds that Defendant failed to

assert meritorious grounds for postconviction relief.       Withdrawal may be

appropriate when “counsel considers the movant’s claim to be so lacking in merit

that counsel cannot ethically advocate it, and counsel is not aware of any other

33
   Hamilton, 82 A.3d at 727-28.
34
   Id. at 727 (internal citations omitted).
35
   Id. at 728.
                                              12
substantial ground for relief available to the movant . . . .”36 The Court must

conduct a review of the record to determine whether Hamilton’s motion contains

any reasonable ground for relief.37

          Rule 61 Counsel asserts that he has conducted careful and conscientious

analysis of Hamilton’s case materials in order to evaluate Hamilton’s claims.

Following his analysis, Rule 61 Counsel has determined that Hamilton’s case

presents no arguable issues to ethically advocate.                 The Court has reviewed

Hamilton’s Motion and determined that Hamilton presents no meritorious grounds

for relief. Accordingly, withdrawal as counsel is appropriate.

IX. CONCLUSION

          Hamilton’s claims are without merit and do not warrant relief.             The

fundamental legality, reliability, integrity and fairness of the proceedings leading

to Hamilton’s convictions and sentencing are sound.

          NOW, THEREFORE, on this 1st day of March 2016, Defendant’s

Motion for Postconviction Relief is hereby DENIED and Rule 61 Counsel’s

Motion for Withdraw as counsel is hereby GRANTED.

          IT IS SO ORDERED.

                                       Andrea L. Rocanelli
                                       _____________________________________
                                       The Honorable Andrea L. Rocanelli
36
     Super. Ct. Crim. R. 61(e)(6).
37
     State v. West, 2013 WL 6606833, at *3 (Del. Super. Dec. 12, 2013).
                                                13